Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 4, 5, and 6 have been amended.   
	Claims 1, 3, 7, and 8 have been canceled.
Claims 9-11 are new claims.  
Claims 2, 4-6, and 9-11 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 5-9, filed on 1/17/21, have been fully considered but they are not persuasive. Applicant notes, on page 5, that claims 2 and 4-6 are amended, claims 1, 7, and 8 are cancelled, and new claims 9-11 are added. 
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
Claim Objections:
	Applicant notes, on page 5, that claim 4 has been amended to correct the typographical error noted in the Claim Objection. In view of the amended claims, the claim objection is moot.
35 U.S.C. § 112 Rejections:
	Applicant argues, on page 5, that claims 7 and 8 being canceled render their rejections moot, and Applicant notes, on page 5, that claim 5 has been amended to 
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 5, that Independent claims 1, 7, and 8 have been cancelled, rendering their §101 rejection moot. In view of independent claims 1, 7, and 8 being canceled, the Examiner notes the rejections of claims 1, 7, and 8 are moot.
	Applicant argues, on pages 5, that, “the following comments are made as if the rejection was directed against new claims 9-11.” Applicant continues, on pages 6-7, by arguing that Applicant disagrees that the claim limitations fall within the "certain methods of organizing human activity," and Applicant disagrees that the claim limitations "are similar to commercial or legal interactions [and] managing personal behavior or relationships or interactions between people," Applicant also disagrees that the claims recite a mental process, Applicant argues that the abstract idea is integrated in a practical application (step 2A, prong 2), Applicant argues the claims include additional elements that amount to significantly more than the judicial exception, and Applicant argues that, consequently, the claims recite patentable subject matter and the rejection should be withdrawn. The Examiner respectfully disagrees. 
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, the Examiner notes the rejections were made in view of independent claims 1, 7, and 8, which have been canceled, and the substance of Applicant's arguments are directed to aspects of the new claims. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.	 
	Applicant’s arguments have been fully considered, but are not persuasive.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 7, that claims 1, 7, and 8 have been canceled, rendering their rejections under 35 USC 103 moot. Applicant argues, on page 7, that, “The following comments are made as if the rejection was directed to new independent claims 9-11 and their dependent claims,” and argues that the cited references do not teach or suggest the limitations of the new claims and amended claim limitations. 
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the new claims and amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.	 
	Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 10 and 11, “labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to a description of the first product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product,” is unclear in that, “the product application code,” lacks proper antecedent basis. It is unclear if, “the product application code,” is intended to be recited as, “the first product application code,” to reference the previously recited, “a first product application code,” or if it is intended to introduce a new element.
	Additionally, regarding claims 10 and 11, “labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to a description of the first product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product,” is unclear in that the claim language recites a plurality of scopes and relationships associated with a serial number in an unclear manner. Applicant appears to be attempting to define a serial number in a plurality of manners. For example, the limitations may be interpreted as comprising:
the first serial number is assigned to a description of the first product 
the first serial number is assigned to... the first product application code
the first serial number is assigned to...a description of a specific application for the first product
	The Examiner notes the specification distinguishes between application codes, descriptions, and serial numbers (see instant specification at 0021; see also 0006, 0007, 0013, 0019). The Examiner asserts the accepted meaning of a serial number in the field of product or device identification comprises a serial number unique to each individual unit of a product or device (i.e., a serial number is assigned to each individual unit of a product or device, not assigned to a description of the product or device). This view is supported by the instant specification at paragraph [0013], which states, “The identifier comprises a product code including a serial number, unique to each individual unit of a product or device,” (see instant specification at 0013). Additionally, the Examiner notes claim 9 recites, “if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product,” As such, the limitation of, “the first serial number is assigned to a description of the first product,” is interpreted as the first serial number being assigned to the first product and associated with a description of the first product.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “serial number” in claims 10 and 11 is used by the claim to mean, “assigned to a description of the first product,” “assigned to...the first product application code,” and “assigned to...a description of a specific application for the first product,” while the accepted meaning is a serial number “unique to each individual unit of a product or device” (i.e., a serial number assigned to each individual unit of a product or device). The term is indefinite because the specification does not clearly redefine the term.
	In view of the broadest reasonable interpretation, the disclosure of the specification, and the discussion above, in order to expedite compact prosecution, the Examiner interprets, “the first serial number is assigned to a description of the first product,” as comprising, “the first serial number being associated with a description of the first product,” and interprets, “the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product,” as comprising, “the description of the first product is associated with the first product application code, wherein the first product application code represents a description of a specific application for the first product” (the Examiner interprets the recitations of, “assigned to,” as, “associated with”), wherein the limitations of: “labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to a description of the first product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product,” are interpreted as effectively comprising:
labeling a first product with a first serial number and a first product application code, 
wherein: the first serial number is associated with a description of the first product; 
wherein the description of the first product is associated with the first product application code; and 
wherein the product application code represents a description of a specific application for the first product
	
	Additionally, regarding claim interpretation used in the interest of compact prosecution, Examiner notes the specification states (emphasis added):
Embodiments of the present invention provide a method for providing access to information about a product. The method comprises receiving from a user an identifier identifying a single unit of a product. The identifier comprises a serial number of the unit, a labeler code identifying a manufacturer of the unit, and a product application code identifying a specific application for the unit. A determination is made as to whether the identifier is a valid identifier. If the identifier is invalid, the identifier is rejected and an error message is sent to the user. If the identifier is valid, the identifier is parsed into a serial number, a product application code, and a labeler code. A determination is made as to whether the serial number matches the product application code. If the serial number does not match the product application code, the identifier is rejected and an error message is sent to the user. If the serial number matches the product application code, access to information is sent to the user identifying the manufacturer of the product and information pertaining to the specific unit. (0006; see also 0017)  
Embodiments of the invention also provide a system for providing access to information about a product. The system comprises an input module configured to receive from a user an identifier identifying a single unit of a unit. The identifier comprises a serial number of the unit, a labeler code identifying a manufacturer of the unit, and a product application code identifying a specific application for the device model. A first validation module is configured to determine if the identifier is a valid identifier and to reject the identifier and send an error message to the user if the identifier is not valid. A parsing module is configured to parse a valid identifier into a serial number, a product application code, and a labeler code. A second validation module is configured to determine if the serial number matches the product application code and to reject the identifier and send an error message to the user if the serial number does not match the product application code. An output module is configured to provide to the user access to information identifying the manufacturer of the product and information pertaining to the specific unit. (0007)
Embodiments of the present invention provide a system and method for streamlining access to device information based on a product identifier. The identifier comprises a product code including a serial number, unique to each individual unit of a product or device, and a labeler code, identifying the manufacturer of the unit. The product identifier may also include a product application code, identifying a specific application for the product. (0013)
To provide a description for an unlabeled Connecting Cable that is known to connect a first device (D1) identified by a UDI device identifier (DI-1) to a second device (D2) also identified by a UDI Device Identifier (DI-2), a trusted data base, such as GUDID, is accessed to find the manufacturer and model for the two devices and to confirm that the UDIs are valid for the information taken from the physical devices that are connected by the connecting cable. (0019)
Cooperating manufactures (labelers) are entities that cooperate in providing information to authorized users for purposes of enabling streamlined processes for identifying manufacturers and models from other data such as application codes, descriptions, and serial numbers. (0021)
	
	The specification describes an objective of the present invention as being to provide a system for streamlining access to product information that takes advantage of a serial number or equivalent identifier labeled on the product itself (see instant specification at 0024). The specification further describes matching a serial number with a product application code (see instant specification at 0006; see also 0007, 0017), describes accessing a trusted data base, such as GUDID, to find the manufacturer and model for devices and to confirm that the UDIs are valid for the information taken from the physical devices (see instant specification at 0019), describes identifying manufacturers and models from other data such as application codes, descriptions, and serial numbers (see instant specification at 0019), and describes providing information based on associating a serial number, manufacturer, and application code to an identifier (see instant specification at 0021; see also 0006, 0007, 0013, 0019). 
	In view of the broadest reasonable interpretation, the disclosure of the specification, and the discussion above, the limitations of claims 10 and 11 are interpreted as comprising an exemplary embodiment as described by the instant specification, wherein manufactures (labelers) provide information to authorized users for purposes of enabling streamlined processes for identifying manufacturers and models from other data such as product application codes, descriptions, and serial numbers; wherein access to product [or device] information is based on associating a serial number, manufacturer, and a product application code to an identifier; wherein access to information comprising the manufacturer of the first product is provided to a user based on confirming the identifier is valid; wherein the identifier may comprise the serial number and the product application code; wherein the serial number is unique to each individual unit of a product or device; wherein confirming the identifier is valid may comprise: accessing a trusted data base, such as GUDID, to find the manufacturer and model for devices and matching the serial number with an associated product application code identifying a specific application for the product. 	
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 4-6 are rejected due to their dependency from claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-6, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 2, 4-6, and 9-11, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 2 and 9 are directed towards a method (i.e., process), claim 10 is directed towards a method (i.e., process), and claims 4-6 and 11 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 9, 10, and 11 are substantially similar and recite a judicial exception illustrated by: 
	(claim 9) receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product; 
	5if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.  
	(claims 10 and 11) labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to a description of the first 5product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product; 
	10receiving a second serial number for a second product and receiving a second product application code for the second product; 316/029,561 
	providing access to information comprising the manufacturer of the first product if the second serial number and the second product application are the same as the first serial number and the first product application.  
	As such, the claims recite functions associated with providing information about products (i.e., receiving a serial number and providing access to information; labeling a product with a serial number and an application code, receiving a second serial number and a second application code, and providing access to information).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP).
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to certain methods of organizing human activity in that they are similar to commercial or legal interactions (i.e., marketing or sales activities or behaviors or business relations in that the limitations comprise functions associated with providing information about products (i.e., receiving a serial number and providing access to information; labeling a product with a serial number and an application code, receiving a second serial number and a second application code, and providing access to information). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information (i.e., receiving a serial number and providing access to information; labeling a product with a serial number and an application code, receiving a second serial number and a second application code, and providing access to information), which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., receiving a serial number and providing access to information; labeling a product with a serial number and an application code, receiving a second serial number and a second application code, and providing access to information). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a system for providing products, comprising: a processor; a memory storing instructions executable by the processor in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions.
	Additionally, the Examiner notes the specification, in discussing Background Art, states (emphasis added):
The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID").The GUDID is publically accessible, allowing anyone to find information about a device. In this way, events pertaining to a device may be reported and analyzed and affected devices may be tracked, located and, if necessary, recalled. (0003)
As the system is initially designed, labelers purchase from a third party a UDI for each device and enter information related to the associated device stored in the GUDID. (0004)

	This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 	Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. 	Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 9, 10, and 11 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claim 2 and 4 merely further limit the abstract idea as related to providing to the user access to information. The claims do not add anything significant to the abstract idea.
Claims 5 and 6 merely further embellish the abstract idea as related to entering and receiving information. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.
	Therefore, claims 2, 4-6, and 9-11 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, and 9-11  is rejected under 35 U.S.C. 103 as being unpatentable over The Brookings Institution, Unique Device Identifiers (UDIs): A Roadmap for Effective Implementation, December 2014 (hereafter Brookings”), in view of Lapstun, US Patent Application Publication 20070022045 (hereafter “Lapstun”).
NOTE: Regarding claim interpretation, while independent claims 9, 10, and 11 comprise minor variations in claim language, independent claims 9, 10, and 11 are substantially similar. For example, claim 9, which is a method claim, does not recite a system comprising: a processor; a memory storing instructions executable by the processor (as in claim 11), and claim 9 does not recite a label (as in claims 10 and 11).  Minor differences in claim language and the order of the claimed functions may not serve to provide a material distinction over prior art. While the discussion of claim 9 applies to substantially similar limitations of claim 10 and claim 11, claims 10 and 11 will be addressed after claim 9. The discussion of independent claims and dependent claims applies to substantially similar limitations of independent claims and dependent claims. 
	Additionally, the Examiner notes the claims have been amended in a manner wherein claim wording is interpreted as comprising an intended use, nonfunctional descriptive material, or a contingent limitation. For example, claim 9 comprises: “if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.” Claim 9 may be interpreted as comprising a contingent limitation, wherein, “if the received serial number is assigned to a product having the same product application code as the first product,” is the condition(s) precedent for the function of, “providing access to information identifying a manufacturer pertaining to the first product.” The discussion of independent claim 9 applies to independent claims 10 and 11, and corresponding dependent claims, as well. The Examiner interprets functions claimed as being performed if a condition(s) precedent is(are) met as comprising contingent limitations.
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). Additionally, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, nonfunctional descriptive material, an intended use, and contingent limitations (See MPEP 2111, MPEP 2112, MPEP 2114, MPEP 2143, MPEP 2144, MPEP 2173) may be addressed by prior art in the 35 USC 103 section in the interest of compact prosecution. 
	

	Regarding independent claim 9, from which claim 2 is dependent:
	Brookings — which is directed to establishing a national unique device identification system to adequately identify medical devices through their distribution and use —discloses:
	(claim 9) A method for providing access to information about a product, 
	[The U.S. Food and Drug Administration (FDA) is establishing a national unique device identification system to adequately identify medical devices through their distribution and use (pg. 5 col. 1); directing FDA to create a unique device identification system that would enable tracking and identification of medical devices…
establishing a unique device identification system, taking into account patient access...to include medical devices (pg. 8)] The Examiner interprets the disclosure above as teaching or suggesting A method for providing access to information about a product.
	Brookings further discloses:
	comprising: [...] a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product;
	[UDI is an alphanumeric code that is composed of... the conditional variable Production Identifier (PI) that that identifies one or more of the following when included on the label of a device: serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A); current identification standards for medical devices may encompass classes of medical devices in one code (pg. 18); categorization of codes by device type and brands (pg. 18, 48, pg. 49)] As described by Brookings, a unique device identifier (UDI) may comprise a serial number of a device and a code, wherein the code may be associated with the class of device or the code may be associated with the categorization of device type. The Examiner interprets the class of device and the categorization of device type as identifying a specific application for the product. The Examiner interprets the disclosure as related to a serial number of a device and a code, wherein the code may be associated with the class of device or the code may be associated with the categorization of device type as teaching or suggesting a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product.
	Particularly regarding the aspect of receiving, while the disclosure above teaches or suggests a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product, Brookings further discloses: 
	receiving a serial number of a first product and a first product application code for the first product, [wherein the first product application code identifies a specific application for the first product];
	[In an optimal scenario, simultaneous perusal of each specific strategy would aid in the capture and utilization of UDIs across the total breadth of the nation’s health care system. This framework is depicted in Figure 2 on the next page.  (pg. 27; see also pg. 5 col. 1, pgs. 14, 16, 20, 28, 34, 72, Fig. 8)]receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product. 	
	5if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.  
NOTE: As discussed above, the limitation above is interpreted as a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).
	
	Brookings further discloses:
	[the recording, storage, and retrieval of UDIs could increase the ability of patients...to utilize UDIs to access publically available information specific to their devices (pg. 14 – Patient Access to Device Information and Shared Decision-Making); validating the [UDI] against a database (GUDID) in real or near-real time as part of the input validation process (pg. 40; see also pg. 25); assess the validity and utility of data..using the UDI (pg. 75 (pg. 75); matching a medical device and its UDI (pg. 65); UDI could serve as a component to verification standards by establishing crosslinks with the GUDID and manufacturer databases for device authentication (pg. 25; pg. 57); integration of UDIs at provider sites (pg. 12)]  The Examiner interprets a valid identifier as comprising the received UDI comprising a serial number and a distinct identification code for a product regulated as a device corresponding to information in the database associated with a particular device (i.e., if information associated with a particular device is in the database, then the identifier received is a valid identifier if it corresponds to information associated with the information in the database associated with the particular device). Additionally, the Examiner interprets the disclosure as related to the ability of patients...to utilize UDIs to access publically available information specific to their devices, validating the UDI against a database [determining if the identifier is a valid identifier] as providing access to information identifying a manufacturer pertaining to the first product if the received serial number is assigned to a product having the same product application code as the first product. Additionally and alternatively, the Examiner interprets the disclosure as related to matching a medical device and its UDI as determining if the received serial number is assigned to a product having the same product application code as the first product. Additionally and alternatively, the Examiner interprets assessing the validity and utility of data obtained from an electronic health record (HER) system using the UDI and integration of UDIs at provider sites as providing access to information identifying a manufacturer pertaining to the first product if the received serial number is assigned to a product having the same product application code as the first product. Additionally and alternatively, the Examiner interprets integration of UDIs at provider sites and using the UDI as a component to verification standards by establishing crosslinks with the GUDID and manufacturer databases for device authentication as providing access to information identifying a manufacturer pertaining to the first product if the received serial number is assigned to a product having the same product application code as the first product.
	Additionally, see below for additional details regarding the disclosure in the context of the instant claims:
	Brookings further discloses:
	[Recognizing the need for need for better post market surveillance and patient access to device-specific information...directing FDA to create a unique device identification system that would enable tracking and identification of medical devices…establishing a unique device identification system, taking into account patient access and to expand the extant post market risk and data analysis system for drugs (i.e., the Sentinel System) to include medical devices (pg. 8); implementers should consider validating the DI against a database (GUDID) in real or near-real time as part of the input validation process (pg. 40); assess the validity and utility of data obtained from an electronic health record (HER) system in post-market surveillance using the UDI (pg. 75); implementation and electronic capture of UDIs would support cross-collaboration between different departments in provider organizations (i.e., clinical, materials management, and billing) surrounding use of devices and device data (pg. 35); Establishing these networked and interoperable systems requires a system for classifying and identifying specific medical devices and their attributes. UDIs could serve as a standard identification system for each unique medical device that interacts with medical device delivery operations or services. IoT technology is expected to exponentially increase the amount of data available to store and analyze. Structuring this data using UDIs as a key identifier could simplify how medical devices are integrated into IoT systems (pg. 25); Improvements to the delivery of care to patients and strategic decision-making will rest on the ability of provider systems to link the flow of medical devices with their data from the supply chain through clinical and revenue-cycle operations (pg. 32; see also pgs. 32-33 discussing the Lack of Device Transparency in the Supply Chain); assist manufacturers and the FDA in managing recalls since they can most efficiently reach affected patients due to the personal information already present on the claims form and their ability to track patients even if they change providers (pg. 51)] 
NOTE: The Examiner notes the disclosure of Brookings as related to validating the identifier against the GUDID database and providing information based on a serial number and a product application code is substantially similar to the disclosure of an exemplary embodiment described by the instant specification, which states (emphasis added), “The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID"). The GUDID is publically accessible, allowing anyone to find information about a device (instant specification at 0003), and substantially similar to the exemplary embodiment described by the instant specification for determining whether an identifier identifying a single unit of the product is valid and identifying and providing information associated with the identifier, if so, wherein the specification states, “a trusted data base, such as GUDID, is accessed to find the manufacturer and model for the two devices and to confirm that the UDIs are valid for the information taken from the physical devices,” (instant specification at 0019). See also the discussion of claim interpretation in the rejections under 35 USC 112(b) as related to the disclosure of the instant specification. As such, as in the disclosure of Brookings, the instant specification describes using the system established by the FDA to determine if the identifier comprising a serial number and associated product code is valid and to provide information associated with a valid identifier. 
	
	While the Examiner asserts Brookings teaches or suggests the limitations of claim 9, in the interest of compact prosecution, in lieu of a rejection under 35 USC 102 for Brookings anticipating the claim limitations, the Examiner introduces Lapstun to more explicitly address the limitations in the context of receiving a product application code, wherein the product application code identifies a specific application for the product.
	Lapstan — which is directed to a method of transacting objects — discloses:
	receiving [a serial number of a first product and] a first product application code for the first product, 
	[a consumer product item with an object identifier code and a digital signature code (0389, Fig. 70); sensing and recording the first coded data and the random pattern (0179); the first coded data further identifies a product class, and the computer system is configured for: receiving indicating data from the data reader, said indicating data identifying the product class; identifying, using the fingerprint data and the indicating data, the object identity (0174-0176); the identifier identifies a serial number and/or an Electronic Product Code (EPC) (0310); a product's unique item ID may be seen as a special kind of unique object ID. The Electronic Product Code (EPC) is one emerging standard for an item ID. An item ID typically consists of a product ID and a serial number. The product ID identifies a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item. The product ID in turn typically consists of a manufacturer number and a product class number (0781, Figs. 49-52)] The Examiner interprets the disclosure as related to sensing the first coded data and as related to receiving indicating data from the data reader, said indicating data identifying the product class, identifying the object identity, and the identifier identifying a serial number as corresponding to receiving [a serial number of a first product and] a first product application code for the first product.
	Additionally, see below for additional details regarding the disclosure in the context of the instant claims:
	Lapstun further discloses:
	[Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging, using infrared (IR) ink (0392); an object comprising first coded data disposed on or in a surface thereof and an identifier... said identifier identifying a unique identity of the object (0076); Optionally, the identifier identifies a serial number (0078);
	wherein the first product application code identifies a specific application for the first product;
	[the object is a consumer product item and the first coded data further identifies a product class (0091; see also 0142)] The Examiner interprets a product class as a specific application for the first product. The Examiner interprets the disclosure as teaching or suggesting the first product application code identifies a specific application for the first product.  
	Additionally and alternatively, Lapstun further discloses:
	wherein the first product application code identifies a specific application for the first product;
	[The best-known product ID is the EAN.UCC Universal Product Code (UPC) and its variants. The Item ID class diagram is shown in FIG. 50 (0781, Fig. 50); the object is a consumer product item and the first coded data further identifies a product class (0091); the product class is identified by a Universal Product Code (UPC) (0093; see also 0111); the first coded data further identifies the unique identity of the object (0094)] The disclosure of Lapstan describes coded data identifying the unique identity of the object (i.e., identifying a single unit of a first product), wherein the object is a consumer product item, wherein the coded data may comprise a code, such as a UPC code. This describes an item ID as identifying the unique identity of the object and consisting of a product ID and a serial number, wherein the product ID identifies the class of product, such as a class number. The Examiner interprets the product ID identifying the class of product, such as a class number, as corresponding to a product application code identifiying a specific application for the first product.
	Additionally and alternatively, Lapstun further discloses:
	wherein the first product application code identifies a specific application for the first product;
	[a product's unique item ID may be seen as a special kind of unique object ID. The Electronic Product Code (EPC) is one emerging standard for an item ID. An item ID typically consists of a product ID and a serial number. The product ID identifies a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item. The product ID in turn typically consists of a manufacturer number and a product class number (0781, Figs. 49-52)] The disclosure of Lapstan describes a product's unique item ID seen as a special kind of unique object ID, such as an Electronic Product Code (EPC), wherein the item ID consists of a product ID and a serial number, wherein the serial number identifies a particular instance of that class, i.e. an individual product item, wherein the product ID typically consists of a manufacturer number and a product class number. The Examiner interprets a product class number as corresponding to a product application code identifying a specific application for the first product. 
	Additionally and alternatively, see below for additional details regarding the disclosure in the context of the instant claims:
	Lapstun further discloses: 
	5if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.
	[determining at least one reference fingerprint for the object (0180); associating the object identity with the or each reference fingerprint (0181); a sensing device in the form of a Netpage pen or Hyperlabel reader 101, which interacts with the coded data on a printed Hyperlabel document 1, such as a security document, label, product packaging or the like (0396); By sensing at least one tag, and determining and interpreting the encoded ID using an appropriate system, this allows the associated actions to be performed (0393)] 
	The disclosure above describes a sensing device interacting with the coded data on a label or product packaging, wherein the associated actions are allowed to be performed by sensing at least one tag, and determining and interpreting the encoded ID using an appropriate system. The following disclosure describes associated actions allowed to be performed by sensing at least one tag, and determining and interpreting the encoded ID:
	[A distinctive and unique feature of Hyperlabel technology is that Hyperlabels provide the opportunity to design packaging labels as interactive “Web pages” --and thus make it possible for a whole new range of product-linked customer services to be introduced by the pharmaceutical industry (0796); product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen. A digital Netpage pen can identify the x-y position on a label, and enable a link to be established between the information on the label, and a Web page on a server (0797)] This describes associated actions allowed to be performed by sensing at least one tag, and determining and interpreting the encoded ID. The Examiner interprets the disclosure as teaching or suggesting if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.
	See below for additional details regarding the disclosure in the context of the instant claims:
	Lapstun further discloses: 
	5if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.
	[Acquisition of the tag itself guarantees acquisition of the tag's...tag-specific data (0007); the first coded data further identifies a class of product (0021); the class of product is identified by a Universal Product Code (UPC) (0023; see also 0144); the RFID tag identifies an Electronic Product Code (EPC) (0100); each tag further identifies a class of product and/or a flag for distinguishing the first coded data from other types of coded data (0036); the identifier identifies an Electronic Product Code (EPC) (0079)] 
	Brookings teaches establishing a national unique device identification system to adequately identify medical devices through their distribution and use. Lapstan teaches a method of transacting objects. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Lapstan and Brookings is that Lapstun is introduced to more explicitly address the limitations in the context of receiving a product application code, wherein the product application code identifies a specific application for the product.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a product application code, wherein the product application code identifies a specific application for the product (as taught by Lapstan) with establishing a national unique device identification system to adequately identify medical devices through their distribution and use (as taught by Brookings) in order to provide an object comprising first coded data disposed on or in a surface thereof and an identifier, said identifier identifying a unique identity of the object (Lapstan 0076), provide a system for authenticating an object comprising an identifier (Lapstan 0226), offer customers additional information on drug use, risks, and advice on potential interactions between drugs (Lapstun 0797), provide an opportunity for customers to register for participation in new drug trials, to enter promotions, to participate in Web chat sessions, or to receive `free` samples (Lapstun 0798), customize web pages based on customer profiles, local area health data, or by using a range of product supply chain data such as geographic location (Lapstun 0798), make it possible for the pharmaceutical industry to extend the use of product labels and packaging to increase brand strength, and to establish closer links with customers (Lapstun 0799) so that the customer can become an integral part of the product supply chain, and supply chain data can be integrated with customer relationship management (CRM) or healthcare databases to improve the overall efficiency and level of service offered to customers (Lapstun 0799).

	Regarding claim 2, The method of claim 9, 
	The combination of Brookings and Lapstun teaches the limitations of claim 9.
	Brookings further discloses (note the portion in italics is the additional limitations added to restrict the scope of claim 9):


	wherein providing access to information further comprises providing a link to a page of a website of the manufacturer on which information about the first product is available.  
	
NOTE: The Examiner interprets the limitation as comprising nonfunctional descriptive material in the form of the language in bold, above (See MPEP 2111.05, MPEP 2114). The wherein clause above does not limit the method claim in a manner that gives meaning and purpose to the manipulative steps. The wherein clause above merely provides information claim language that has no functional relationship to the claimed invention and has no effect on how the claimed method is carried out. See Praxair (Fed. Cir. 05/16/18), In re DiStefano (Fed. Cir. 12/17/15), Teva Pharma. (Fed. Cir. 10/12/18). The limitation is interpreted as requiring a link, wherein the link is to a webpage of a website on which information about the first product is available. The link being to a page of a website of a manufacturer has no functional relationship to the claimed invention and has no effect on how the claimed method is carried out. Nonetheless, the Examiner asserts the disclosure of Brookings teaches or suggests the broadest reasonable interpretation of the claim limitations.

	Brookings further discloses:
	[linking] a website of the manufacturer on which information about the first product is available.  
	While Brookings teachesthe use of web-based cloud architectures, application programming interfaces (APIs) to assimilate different types of information and link the relevant information together for patient use (pg. 40, 60, 65), and integration of UDIs at provider sites (pg. 12; see also pgs. 6, 59, 63, 65, 66, 68), ) Brookings does not appear to explicitly recite providing a link to a web page.
	
	However, Lapstun further discloses (note the portion in italics is what has not been explicitly addressed):
	providing a link to a page of a website of the manufacturer on which information about the first product is available.
	[a sensing device in the form of a Netpage pen or Hyperlabel reader 101, which interacts with the coded data on a printed Hyperlabel document 1, such as a security document, label, product packaging or the like (0396); A distinctive and unique feature of Hyperlabel technology is that Hyperlabels provide the opportunity to design packaging labels as interactive “Web pages” --and thus make it possible for a whole new range of product-linked customer services to be introduced by the pharmaceutical industry (0796); product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen. A digital Netpage pen can identify the x-y position on a label, and enable a link to be established between the information on the label, and a Web page on a server (0797)] As described by Lapstun, packaging labels may comprise a printed Hyperlabel, providing the opportunity to design packaging labels as interactive “Web pages,” wherein product graphics may be added to labels, wherein customers may be prompted to click interactive label areas and enable a link to be established between the information on the label, and a Web page on a server. The Examiner interprets the disclosure as related to as corresponding to providing a link to a page of a website.
	Brookings teaches establishing a national unique device identification system to adequately identify medical devices through their distribution and use. Lapstan teaches a method of transacting objects. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	
	The difference between Lapstan and Brookings is that Lapstun teaches: designing package labels as interactive web pages; product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen; and enabling a link to be established between the information on the label, and a Web page on a server.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: designing package labels as interactive web pages; product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen; and enabling a link to be established between the information on the label, and a Web page on a server (as taught by Lapstan) with establishing a national unique device identification system to adequately identify medical devices through their distribution and use (as taught by Brookings) in order to provide an object comprising first coded data disposed on or in a surface thereof and an identifier, said identifier identifying a unique identity of the object (Lapstan 0076), provide a system for authenticating an object comprising an identifier (Lapstan 0226), offer customers additional information on drug use, risks, and advice on potential interactions between drugs (Lapstun 0797), provide an opportunity for customers to register for participation in new drug trials, to enter promotions, to participate in Web chat sessions, or to receive `free` samples (Lapstun 0798), customize web pages based on customer profiles, local area health data, or by using a range of product supply chain data such as geographic location (Lapstun 0798), make it possible for the pharmaceutical industry to extend the use of product labels and packaging to increase brand strength, and to establish closer links with customers (Lapstun 0799) so that the customer can become an integral part of the product supply chain, and supply chain data can be integrated with customer relationship management (CRM) or healthcare databases to improve the overall efficiency and level of service offered to customers (Lapstun 0799).

	Regarding independent claim 10 and independent claim 11:
	NOTE: Regarding claim interpretation of independent claim 10 and independent claim 11, the discussion of claim interpretation in the rejections under 35 USC 112(b), above, applies here, as well. For example, in order to expedite compact prosecution, the Examiner interprets, “the first serial number is assigned to a description of the first product,” as comprising, “the first serial number being associated with a description of the first product,” and interprets, “the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product,” as comprising, “the description of the first product is associated with the first product application code, wherein the first product application code represents a description of a specific application for the first product” (the Examiner interprets the recitations of, “assigned to,” as, “associated with”), wherein the limitations of: “labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to a description of the first product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product,” are interpreted as effectively comprising:
labeling a first product with a first serial number and a first product application code, 
wherein: the first serial number is associated with a description of the first product; 
wherein the description of the first product is associated with the first product application code; and 
wherein the product application code represents a description of a specific application for the first product
	
	Regarding claims 10 and 11:
	(claim 10) A method for providing products, comprising: 
	(claim 11) A system for providing products, comprising: a processor; a memory storing instructions executable by the processor for:
	labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to a description of the first 5product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product; 
	Brookings teaches the limitations of claim 9, which comprises, A method for providing access to information about a product, comprising: receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product. As such, Brookings teaches the substantially similar limitations of claim 9. While Brookings teaches the substantially similar limitations of claim 9, the discussion below is provided to address minor variations in claim language between claim 9 and claims 10 and 11.
	Brookings further discloses:
	(claim 10) A method for providing products, comprising: 
	(claim 11) A system for providing products, comprising: [...] for:
	[The U.S. Food and Drug Administration (FDA) is establishing a national unique device identification system to adequately identify medical devices through their distribution and use (pg. 5 col. 1); directing FDA to create a unique device identification system that would enable tracking and identification of medical devices…
establishing a unique device identification system, taking into account patient access...to include medical devices (pg. 8)] While Brookings also references the FDA establishing a national unique device identification system to adequately identify medical devices through their distribution and use (pg. 8; see also pg. 5 col. 1), Brookings does not explicitly recite a system comprising a memory storing instructions executable by the processor and the processor executing instructions
	Brookings further discloses:
	[labeling] a first product with a first serial number and a first product application code, 
	[a national unique device identification system to adequately identify medical devices through their distribution and use...the label of most devices will include a unique device identifier (UDI) (pg. 5 col. 1); UDI is an alphanumeric code that is composed of... serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A); current identification standards for medical devices may encompass classes of medical devices in one code (pg. 18); categorization of codes by device type and brands (pg. 18, 48, pg. 49)] As described by Brookings, a unique device identifier (UDI) may comprise a serial number of a device and a code associated with the class or category associated with a medical device. The Examiner interprets a code associated with the class or category associated with a medical device as a product application code. While Brookings teaches or suggests labels comprising a first product with a first serial number and a first product application code, Brookings does not appear to explicitly recite a system comprising a processor and a memory storing instructions executable by the processor and Brookings does not explicitly recite a method and system for labeling a first product.
	wherein: the first serial number is assigned to a description of the first 5product;	[a national unique device identification system to adequately identify medical devices through their distribution and use...the label of most devices will include a unique device identifier (UDI)...(GUDID)...will serve as a reference catalog of information about every device with an identifier, will be publicly accessible to allow all stakeholders— provider systems, payers, clinicians, patients, industry, FDA and others— to search, download, and use information in the GUDID (pg. 5 col. 1); tracking down the device brand name, manufacturer, serial number, lot number, etc. by obtaining device information through online information sources (pg. 14; see also pg. 16, 20, 28, 34, 72, Fig. 8); UDI is an alphanumeric code that is composed of... the conditional variable Production Identifier (PI) that that identifies one or more of the following when included on the label of a device: serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A)] The Examiner interprets the disclosure as related to: the label of most devices will include a unique device identifier (UDI); the UDI being an alphanumeric code that is composed of the a serial number of a specific device; the GUDID database serving as a reference catalog of information about every device with an identifier, wherein the GUDID database is publicly accessible to allow patients to search, download, and use information in the GUDID; tracking down the device brand name, manufacturer, serial number, lot number, etc. by obtaining device information through online information sources; as corresponding to the first serial number is assigned to a description of the first 5product.
	the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product;
	[UDI is an alphanumeric code that is composed of... the conditional variable Production Identifier (PI) that that identifies one or more of the following when included on the label of a device: serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A); current identification standards for medical devices may encompass classes of medical devices in one code (pg. 18); categorization of codes by device type and brands (pg. 18, 48, pg. 49)] As described by Brookings, GUDID acts as a reference catalog of information about every device with an identifier, wherein a unique device identifier (UDI) may comprise a serial number of a device and a code associated with the class or category associated with a medical device. The Examiner interprets a code associated with the class or category associated with a medical device as corresponding to a product application code representing a description of a specific application for the first product. 
	Additionally, the Examiner interprets the disclosure as related to the UDI being an alphanumeric code that is composed of two parts, wherein the Device Identifier (DI) indicates the device labeler and version/model number, and the Production Identifier (PI) identifies one or more of the following when included on the label of a device: lot or batch number within which a device was manufactured; serial number of a specific device; expiration date of a specific device; and a date a specific device was manufactured and the distinct identification code...for a...product regulated as a device and as related to a reference catalog of information about every device with an identifier as teaching or suggesting the first serial number is assigned to a description of the first 5product; the description of the first product comprises the first product application code; and the product application code represents a description of a specific application for the first product. In addition to teaching or suggesting the broadest reasonable interpretation of the limitations, as discussed above, the Examiner notes the disclosure of Brookings also teaches the limitations as described by the instant specification, wherein the instant specification describes exemplary embodiments by stating, “Embodiments of the present invention provide a system and method for streamlining access to device information based on a product identifier. The identifier comprises a product code including a serial number, unique to each individual unit of a product or device, and a labeler code, identifying the manufacturer of the unit. The product identifier may also include a product application code, identifying a specific application for the product,” (See instant specification at 0013).
	Regarding the remaining limitations of claim 10 and claim 11 of:
	10receiving a second serial number for a second product and receiving a second product application code for the second product; 316/029,561 
	providing access to information comprising the manufacturer of the first product if the second serial number and the second product application are the same as the first serial number and the first product application.  
	The Examiner notes the remaining limitations of claim 10 and claim 11 effectively comprise: 
	receiving a [second] serial number for a [second] product and receiving a [second] product application code for the [second] product; 316/029,561and 
	providing access to information comprising the manufacturer of the [first] product if the [second] serial number and the [second] product application are the same [as the first serial number and the first product application]; 
	The remaining limitations, above, of claim 10 and claim 11 are taught by addressing the substantially similar limitations of claim 9 of: 
	receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product; and
	5if the received serial number is assigned to a product having the same product application code as the first product, providing access to information identifying a manufacturer pertaining to the first product.  
	The combination of Brookings and Lapstun teaches the limitations of claim 9.
	As noted above, while Brookings teaches or suggests labels comprising a first product with a first serial number and a first product application code [labeling a first product with a first serial number and a first product application code], Brookings does not appear to explicitly recite a system comprising a processor and a memory storing instructions executable by the processor and Brookings does not explicitly recite a system...for labeling a first product.
	However, Lapstan further discloses (note the portion in italics is what has not been addressed by prior art):
	(claim 10) A method for providing products, comprising: 
	(claim 11) A system for providing products, comprising: a processor; a memory storing instructions executable by the processor [for labeling a first  product]
	[a system for interacting with an object, said system comprising: an object comprising first coded data disposed on or in a surface thereof and an RFID tag... said RFID tag identifying a unique identity of the object; and a data reader comprising: an optical sensor for sensing at least some of the first coded data; an RFID transceiver for sensing the RFID tag; a processor for generating indicating data using the sensed coded data and the sensed RFID tag, said indicating data identifying...a unique identity of the object; and means for communicating the indicating data to a computer system (0120-0126, Fig. 3, Figs. 44-47; see also 0150, 0159, 0816); FIG. 68 shows a consumer product item with Hyperlabel tags and a separate barcode identifier (0387, Fig. 68); Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging, using infrared (IR) ink (0392)] The disclosure of Lapstan describes a system comprising a processor; a memory storing instructions executable by the processor, as well as labeling products (i.e., Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging).
	Specifically regarding the disclosure of Lapstun as related to labeling products in the context of the instant claim limitations, Lapstun further discloses (note, while additional limitation elements and prior art disclosure are provided, the portion in italics is what has not explicitly been addressed):
	labeling a first product with a first serial number and a first product application code, [wherein: the first serial number is assigned to a description of the first product; the first product description comprises the first product application code; and the product application code represents a description of a specific application for the first product];
	[Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging, using infrared (IR) ink (0392); an object comprising first coded data disposed on or in a surface thereof and an identifier... said identifier identifying a unique identity of the object (0076); Optionally, the identifier identifies a serial number (0078); a product's unique item ID may be seen as a special kind of unique object ID. The Electronic Product Code (EPC) is one emerging standard for an item ID. An item ID typically consists of a product ID and a serial number. The product ID identifies a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item. The product ID in turn typically consists of a manufacturer number and a product class number (0781, Figs. 49-52)] The Examiner interprets the product class number as an application code. The Examiner interprets the disclosure of Lapstun as related to: Hyperlabel tags printed over substantially an entire surface, such as pharmaceutical packaging; an object comprising first coded data disposed on or in a surface thereof and an identifier... said identifier identifying a unique identity of the object; the identifier identifies a serial number; an item ID consisting of a product ID and a serial number; the product ID identifying a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item; and the product ID typically consisting of a manufacturer number and a product class number as teaching or suggesting labeling a first product with a first serial number and a first product application code [wherein: the first serial number is assigned to a description of the first product; the first product description comprises the first product application code; and the product application code represents a description of a specific application for the first product].
	
	Brookings teaches establishing a national unique device identification system to adequately identify medical devices through their distribution and use. Lapstan teaches a method of transacting objects. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Lapstan and Brookings is that Lapstun teaches: a system for providing products, comprising: a processor; a memory storing instructions executable by the processor; a method and system for labeling a first product with a first serial number and a first product application code.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a system for providing products, comprising: a processor; a memory storing instructions executable by the processor; a method and system for labeling a first product with a first serial number and a first product application code (as taught by Lapstan) with establishing a national unique device identification system to adequately identify medical devices through their distribution and use (as taught by Brookings) in order to provide an object comprising first coded data disposed on or in a surface thereof and an identifier, said identifier identifying a unique identity of the object (Lapstan 0076), provide a system for authenticating an object comprising an identifier (Lapstan 0226), offer customers additional information on drug use, risks, and advice on potential interactions between drugs (Lapstun 0797), provide an opportunity for customers to register for participation in new drug trials, to enter promotions, to participate in Web chat sessions, or to receive `free` samples (Lapstun 0798), customize web pages based on customer profiles, local area health data, or by using a range of product supply chain data such as geographic location (Lapstun 0798), make it possible for the pharmaceutical industry to extend the use of product labels and packaging to increase brand strength, and to establish closer links with customers (Lapstun 0799) so that the customer can become an integral part of the product supply chain, and supply chain data can be integrated with customer relationship management (CRM) or healthcare databases to improve the overall efficiency and level of service offered to customers (Lapstun 0799).

	Regarding claim 4, The system of claim 11, 
	The combination of Brookings and Lapstun teaches the limitations of claim 11, which comprises a memory storing instructions executable by the processor.
	Regarding the remaining limitations claim 4 of:
	wherein the memory stores further instructions for sending to the user a link to a page of a manufacturer's website 	on which information about the second product is 5available.
	The Examiner notes the limitations of claim 4 are substantially similar to the limitations of claim 2 of: wherein providing access to information further comprises providing a link to a page of a website of the manufacturer on which information about the first product is available. 
	The combination of Brookings and Lapstun teaches the limitations of claim 2. 
	The Examiner interprets providing a link as corresponding to sending to the user a link. The discussion of the disclosure of the combination of Brookings and Lapstun in addressing the limitations of claim 2 applies here, as well. As such, the Examiner interprets the disclosure of the combination of Brookings and Lapstun in addressing the limitations of claim 2 as teaching or suggesting the limitations of claim 4.  

	Regarding claim 5, The system of claim 11, 
	The combination of Brookings and Lapstun teaches the limitations of claim 11.
	Brookings further discloses:
	further comprising: a first interconnection with a U.S. Food and Drug Administration (FDA) website through which the user enters the second product 5application code; an output module through which the user is provided access to the information; and a second interconnection between the output module and the FDA website through which the user receives the information.  
	[a Web-based system that facilitates the secure transmission of adverse event data from participating facilities to the FDA (pg. 17); Consumer medical application developers should work in collaboration with patients, patient advocacy groups, and FDA to integrate UDIs into their web resources and applications (pg. 6; see also pg. 28, 40, 59, 60, 61, 66, 68, 74); The open FDA Initiative by the FDA has been a landmark development in response for calls to increase medical product information transparency. Through open FDA, there is now broader access to FDA raw datasets, open APIs, and relevant documentation to inform the HIT developer community. Recently FDA announced the addition of its Recall Enterprise System (RES) to the open FDA Initiative through the release of a publicly available API. This API will allow developers to access numerous recall reports on drugs, medical devices and food. Recall reports detail the reason for voluntary and FDA-directed recalls and relevant product information. By publishing this API, there exists a powerful opportunity for developers of patient tools to link recall data with PHR information (pg. 65; see also pg. 68)]	

	Regarding claim 6, The system of claim 11, 
	The combination of Brookings and Lapstun teaches the limitations of claim 11.
	Brookings further discloses:
	wherein the system is integrated into an FDA system.  
	[Consumer medical application developers should work in collaboration with patients, patient advocacy groups, and FDA to integrate UDIs into their web resources and applications (pg. 6; see also pg. 28, 40, 59, 60, 61, 66, 68, 74); The open FDA Initiative by the FDA has been a landmark development in response for calls to increase medical product information transparency. Through open FDA, there is now broader access to FDA raw datasets, open APIs, and relevant documentation to inform the HIT developer community. Recently FDA announced the addition of its Recall Enterprise System (RES) to the open FDA Initiative through the release of a publicly available API. This API will allow developers to access numerous recall reports on drugs, medical devices and food. Recall reports detail the reason for voluntary and FDA-directed recalls and relevant product information. By publishing this API, there exists a powerful opportunity for developers of patient tools to link recall data with PHR information (pg. 65; see also pg. 68)] The Examiner interprets the disclosure as teaching or suggesting the system being integrated into an FDA system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689